DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” a mold structure on the peripheral circuit structure, wherein the mold structure is disposed between the first electrode structure and the second electrode structure and includes stacked sacrificial layers…a separation insulating pattern provided between the first electrode structure and the mold structure and penetrating the mold structure; and a separation structure intersecting the first electrode structure in the first direction and extending to the separation insulating pattern, wherein a maximum width of the separation insulating pattern in a second direction is greater than a maximum width of the separation structure in the second direction”, [claim 12]” a mold structure intersecting the electrode structure and extending in a first direction, the mold structure dividing the electrode structure into a first electrode structure and a second electrode structure in a second direction and extending in the first direction…a separation insulating pattern provided between the first electrode structure and the mold structure, and penetrating the mold structure; and a separation structure intersecting the first electrode structure in the second direction and extending to the separation insulating pattern, wherein the mold structure comprises stacked sacrificial layers respectively disposed at same levels as the stacked electrodes, and an end of the separation structure is surrounded by the separation insulating pattern when viewed in plan”, and [claim 17]” a mold structure on the peripheral circuit structure, the mold structure disposed between the first electrode structure and the second electrode structure, and the mold structure including stacked sacrificial layers…a separation insulating pattern provided between the first electrode structure and the mold structure and penetrating the mold structure; a separation structure intersecting the first electrode structure in the first direction and extending to the separation insulating pattern, the separation structure dividing the electrode of the first electrode structure into segments in a second direction…and a lower interconnection line crossing under the mold structure, and the first peripheral transistor electrically connecting the second peripheral transistor through the lower interconnection line” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898